Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or make obvious the applicant’s claimed invention where the mixture and layers meets applicant’s claimed energy limitations.  The closest prior art Kim et al. (US 2014/0054564) (hereafter “Kim 2014”) in view of Kim et al. (WO 2011/081423) (hereafter “Kim”), where a machine translation is used as the English equivalent, and Lee et al. (WO 2014/088284), where Lee et al. (US 2015/0325795) (hereafter “Lee”) is used as the English equivalent (see the Office action mailed April 15, 2019, teaches a device comprising a light emitting layer composed of 
    PNG
    media_image1.png
    107
    165
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    211
    186
    media_image2.png
    Greyscale
 and the hole transporting layer composed of 
    PNG
    media_image3.png
    199
    316
    media_image3.png
    Greyscale
.  The applicant claims does not allow 
    PNG
    media_image1.png
    107
    165
    media_image1.png
    Greyscale
 to be one of the host materials.  The Office points out that the prior art does not teach HOMO, LUMO, and triplet energy levels for all the compounds taught in the prior art; therefore, it is unclear if the prior art does teach mixtures that would meet the applicant’s claimed invention.  Given the limited teachings in the prior art, claims 1-4 and 6-25 (renumbered 1-24) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759